Name: Council Regulation (EC) No 2563/2000 of 20 November 2000 amending Regulation (EC) No 2007/2000 by extending to the Former Yugoslav Republic of Macedonia and the Federal Republic of Yugoslavia the exceptional trade measures for countries and territories participating in or linked to the European Union's stabilisation and association process and amending Regulation (EC) No 2820/98
 Type: Regulation
 Subject Matter: political geography;  fisheries;  tariff policy;  international trade;  beverages and sugar
 Date Published: nan

 Avis juridique important|32000R2563Council Regulation (EC) No 2563/2000 of 20 November 2000 amending Regulation (EC) No 2007/2000 by extending to the Former Yugoslav Republic of Macedonia and the Federal Republic of Yugoslavia the exceptional trade measures for countries and territories participating in or linked to the European Union's stabilisation and association process and amending Regulation (EC) No 2820/98 Official Journal L 295 , 23/11/2000 P. 0001 - 0004Council Regulation (EC) No 2563/2000of 20 November 2000amending Regulation (EC) No 2007/2000 by extending to the Former Yugoslav Republic of Macedonia and the Federal Republic of Yugoslavia the exceptional trade measures for countries and territories participating in or linked to the European Union's stabilisation and association process and amending Regulation (EC) No 2820/98THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) Council Regulation (EC) No 2007/2000 of 18 September 2000 introducing exceptional trade measures for countries and territories participating in or linked to the European Union's stabilisation and association process, amending Regulation (EC) No 2820/98, and repealing Regulations (EC) No 1763/1999 and (EC) No 6/2000(1), does not apply to imports into the Community of products originating in the Former Yugoslav Republic of Macedonia with the exception of wine imports and does not apply to all imports from the Federal Republic of Yugoslavia.(2) The suspension, by means of an Exchange of Letters, of the trade and trade-related provisions of the Cooperation Agreement between the European Community and the Former Yugoslav Republic of Macedonia(2) signed on 29 April 1997 allows for autonomous trade preferences to be granted to that country.(3) The Federal Republic of Yugoslavia (FRY), in the light of recent developments in the country, complies with the basic conditions for the granting of autonomous trade preferences as set out in the Council conclusions of 29 April 1997. The General Affairs Council of 9 October 2000 invited the Commission to submit proposals on extending to the FRY the benefit of the exceptional trade measures as provided by Regulation (EC) 2007/2000.(4) Kosovo, as defined by the United Nations Security Council Resolution 1244 of 10 June 1999 is subject to international civil administration by the United Nations Mission in Kosovo (UNMIK) which has established a separate customs administration.(5) It is, therefore, appropriate to extend fully the arrangements provided for in Regulation (EC) No 2007/2000 to the Former Yugoslav Republic of Macedonia and the Federal Republic of Yugoslavia, including Kosovo as defined by UNSC Resolution 1244 of 10 June 1999,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2007/2000 is hereby amended as follows:1. in Article 1(1) the terms "originating in the Republics of Albania, Bosnia and Herzegovina and Croatia as well as in Kosovo as defined by the United Nations Security Council Resolution 1244 of 10 June 1999 (hereinafter referred to as 'Kosovo')" shall be replaced by "originating in the Republics of Albania, Bosnia and Herzegovina, Croatia, the Former Yugoslav Republic of Macedonia and the Federal Republic of Yugoslavia including Kosovo as defined by UNSC Resolution 1244 of 10 June 1999";2. in Article 1(2) the terms "and the Former Yugoslav Republic of Macedonia" shall be deleted;3. Article 1(3) shall be repealed;4. in Article 2(2) the terms "For Albania, Bosnia and Herzegovina and Croatia" shall be replaced by "For Albania, Bosnia and Herzegovina, Croatia, the Former Yugoslav Republic of Macedonia and the Federal Republic of Yugoslavia";5. in Article 4(1) the terms "In Albania, Bosnia and Herzegovina and Croatia" shall be replaced by "in the countries and territories referred to in Article 1(1)";6. in Article 4(2):(a) the amount of "10900" tonnes shall be replaced by "22525" tonnes;(b) a point (c) reading "(c) 1650 tonnes (carcase weight) for 'baby-beef' products originating in the Former Yugoslav Republic of Macedonia" and a point (d) reading "(d) 9975 tonnes (carcase weight) for 'baby-beef' products originating in the Federal Republic of Yugoslavia including Kosovo" shall be added;(c) the third subparagraph shall be replaced by "Imports into the Community of 'baby-beef' products defined in Annex II and originating in Albania shall not benefit from a tariff concession";7. In Article 4, the following paragraph shall be added:"3. Notwithstanding other provisions of this Regulation, and in particular Article 12, given the particular sensitivity of the agricultural and fishery markets, if imports of agricultural and fishery products cause serious disturbance to the Community markets and their regulatory mechanisms, the Commission may take the appropriate measures in accordance with the rules of the competent Management Committee."8. Article 5 shall be repealed;9. in Article 7, the terms "and Article 5" shall be deleted;10. in Article 13, the terms "XM Former Yugoslav Republic of Macedonia (1)" shall be inserted after "BA Bosnia and Herzegovina (1)";11. in Article 16(1), the terms "and goods originating in the former Yugoslav Republic of Macedonia which are put into free circulation in the Community before the first day of the third month following the entry into force of Regulation (EC) No 2563/2000 amending this Regulation" shall be inserted after "1 January 2001";12. in Article 17, the date "31 December 2002" shall be replaced by "31 December 2005";13. Annex I shall be replaced by the following Annex."ANNEX IConcerning the tariff quotas referred to in Article 4(1)>TABLE>"14. Annex III shall be repealed.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from the first day of the first month after its entry into force.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 November 2000.For the CouncilThe PresidentH. VÃ ©drine(1) OJ L 240, 23.9.2000, p. 1.(2) OJ L 348, 18.12.1997, p. 2.